Title: To Benjamin Franklin from Thomas Cushing, 25 June 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir,
Province of Massachusetts Bay, 25 June, 1773
The House of Representatives have lately had divers letters, signed Thomas Hutchinson, Andrew Oliver, &c., laid before them, attested copies of which, you have enclosed; and, after maturely considering their contents, they have voted as their sense, that the tendency and design of said letters appear to have been to overthrow the constitution of this government, and to introduce arbitrary power into this province; and have passed sundry resolves respecting these letters, which accompany this letter. They have also agreed upon and passed a petition to his Majesty, which you will receive with this enclosure, praying that his Excellency Thomas Hutchinson, governor, and Andrew Oliver, lieutenant-governor, of this province, be removed from the posts they hold within this government; which petition you are desired, as soon as possible, to present to his Majesty; and, as the persons aforenamed have by this their conduct rendered themselves very obnoxious, and have entirely lost the confidence of this people, you are desired to use your interest and influence to support said petition, that it may have its desired effect; and you are further directed to employ Arthur Lee as counsel upon this occasion, and any other counsel you may think proper.
You are desired also to take effectual care, that the several petitions, relative to the governor and judges of the Superior Court receiving their support from the crown, independent of the grants of the people, may be (if they have not already been) immediately laid before his Majesty, and strenuously supported; as they are matters that very nearly and essentially affect our happy constitution, the preservation of which in a great measure depends upon their meeting with a favorable reception and answer. I have the honor to be, &c.
Thomas Cushing, Speaker.
